I N THE COURT OF APPEALS OF TENNESSEE

                                        EASTERN SECTI ON                  FILED
                                                                         September 9, 1997

                                                                          Cecil Crowson, Jr.
                                                                          Appellate C ourt Clerk
RANDALL E. DESKI NS, e t u x.                    )    SEVI ER COUNTY
                                                 )    03A01- 9701- CV- 00023
       Pl a i nt i f f s - Appe l l a nt s       )
                                                 )
                                                 )
       v.                                        )    HON. REX HENRY OGLE,
                                                 )    J UDGE
                                                 )
BEULAH M W LLI AM
        . I      S                               )    AFFI RMED I N PART; REM TTI TUR
                                                                             I
                                                 )    SUGGESTED I N PART; a nd
       De f e nda nt - Appe l l e e              )    REMANDED




ROBERT L. OGLE, J R. , OF SEVI ERVI LLE FOR APPELLANTS

J AMES Y. ( BO) REED OF KNOXVI LLE a nd DW GHT E. STOKES OF
                                          I
SEVI ERVI LLE FOR APPELLEE




                                   O P I N I O N




                                                                        Godda r d, P. J .




               Ra nda l l E. De s ki ns a nd hi s wi f e The l ma J e a n De s ki ns ,

a p p e a l a j udgme nt of t he Ci r c ui t Cour t f or Se vi e r Count y, e nt e r e d

p u r s u a n t t o a j ur y ve r di c t , whi c h di s mi s s e d t he i r c l a i m a ga i ns t

Be u l a h M W l l i a ms f or pe r s ona l i nj ur i e s s uf f e r e d by M . De s ki n s
            . i                                                              r

a n d l o s s of c ons or t i um a nd s e r vi c e s by M s . De s ki ns , r e s ul t i ng
                                                         r

f r o m a n a ut omobi l e a c c i de nt oc c ur r i ng on J une 3, 1989.             M.
                                                                                       r
De s k i n s a l s o a ppe a l s a j udgme nt i n f a vor of t he or i gi na l

De f e n d a nt a nd Count e r - Pl a i nt i f f , Be ul a h M W l l i a ms .
                                                              . i



              The j ur y f ound M . De s ki ns t o be 100 pe r c e nt a t f a ul t
                                 r

i n t h e a c c i de nt a nd t ha t M . W l l i a ms ha d s uf f e r e d da ma ge s i n t h e
                                     s   i

a mo u n t of $20, 000 a s a r e s ul t of t he i nj ur i e s s he r e c e i ve d.



              The De s ki ns e s a p pe a l r a i s i ng t he f ol l owi ng i s s ue s :



       I.     WHETHER THE TRI AL COURT ERRED I N I TS RULI NGS
       RELATI VE TO THE FORTY- FI VE ( 45) MPH SPEED SI GN BEI NG
       PROPERLY ERECTED AFTER THE APPELLANTS RAI SED THE
       QUESTI ON OF THE AUTHENTI CI TY AND NON- COM PLI ANCE OF
       T. C. A §55- 8- 152, ET SEQ.

       II.   WHETHER THE TRI AL COURT ERRED I N NOT EXCLUDI NG THE
       TESTI MONY OF THE STATE TROOPERS RELATI VE TO THE SPEED
       OF APPELLANTS' VEHI CLE.

       III. WHETHER THERE I S NO M ATERI AL EVI DENCE TO SUPPORT
       THE VERDI CT I N THAT THE PHYSI CAL FACTS CAN NOT BE
       RECONCI LED W TH THE DI RECT TESTI M
                    I                      ONY OF THE APPELLEE
       AND HER W TNESSES.
                 I

       I V.   WHETHER THE VERDI CT OF THE J URY FI NDI NG THAT THE
       APPELLANT, DESKI NS, W GUI LTY OF ONE HUNDRED ( 100%
                                AS                                )
       PERCENT NEGLI GENCE THAT CAUSED THE ACCI DENT AND NOT
       FI NDI NG THE APPELLEE COM   PARATI VELY NEGLI GENT I N ANY
       AM OUNT I NDI CATES PREJ UDI CE AGAI NST THE APPELLANTS AND
       UNACCOUNTABLE CAPRI CE ON THE PART OF THE J URY.
       APPELLEE SHOULD HAVE BEEN GUI LTY OF NEGLI GENCE AS A
       M ATTER OF LAW  .

       V.   W HETHER THERE W M
                             AS ATERI AL EVI DENCE TO SUPPORT THE
       EXORBI TANT J UDGMENT RENDERED BY THE J URY, I N FAVOR OF
       APPELLEE, I N THE AM OUNT OF TWENTY THOUSAND ( $20, 000. 00)
       DOLLARS.



               The a c c i de nt gi vi ng r i s e t o t hi s a ppe a l oc c ur r e d, a s

a l r e a d y not e d, on J une 3, 1989, a bout 9: 00 a . m.             The s un wa s




                                               2
s h i n i n g , t he r oa d wa s dr y, a nd t he we a t he r pl a ye d no f a c t or i n

i t s c a u s a t i on.



                  M . W l l i a ms wa s dr i vi ng a ve hi c l e i n a nor t he r l y
                   s   i

d i r e c t i on on J one s Cove Roa d, a l s o known a s St a t e Rout e 339.

J o n e s Cove Roa d i nt e r s e c t s i n a T i nt e r s e c t i on wi t h Ol d Ne wpor t

Hi g h wa y , a l s o known a s ol d U. S. Rout e 411, a t t he s c e ne of t hi s

a c c i de nt .     M . De s ki ns , dr i vi ng a 1987 M r c e de s a ut omobi l e , wa s
                     r                                  e

p r o c e e d i ng i n a n e a s t e r l y di r e c t i on on Ol d Ne wpor t Hi ghwa y a nd,

a f t e r c r e s t i ng a hi l l s ome 100 ya r ds f r om t he i nt e r s e c t i on, wa s

u n a b l e t o s t op be f or e t he f r ont of hi s ve hi c l e c ol l i de d wi t h t h e

l e f t f r ont of M . W l l i a ms '
                    s   i                   ve hi c l e , whi c h wa s pr oc e e di ng nor t h

o n J o n e s Cove Roa d a nd ha d pul l e d i nt o t he i nt e r s e c t i on i nt e nd i n g

t o t u r n l e f t , or we s t , on Ol d Ne wpor t Hi ghwa y.



                  M . De s ki ns ' s ve hi c l e l e f t s ki d ma r ks of 130 f e e t pr i o r
                   r

t o s t r i ki ng M . W l l i a ms '
                   s   i                 ve hi c l e .



                  Ac c or di ng t o M . W l l i a ms , s he s t oppe d a t t he s t op s i g n
                                     s   i

f a c i n g he r on J one s Cove Roa d, dr ove up t o a whi t e l i ne s ome f e w

f e e t n o r t h of t he s t op s i g n, s t oppe d a ga i n, t he n pr oc e e de d i nt o

t h e i n t e r s e c t i on a f t e r l oo ki ng bot h wa ys a nd obs e r vi ng no

t r af f i c.     She t e s t i f i e d t h a t a f t e r t he i mpa c t he r ve hi c l e wa s

k n o c k e d ba c kwa r d a nd, upon t r a ve l i ng i n ha l f - c i r c l e c our s e ,

u l t i ma t e l y c a me t o r e s t a ga i ns t t he out s i de wa l l of Howa r d' s

Gr o c e r y , whi c h wa s l oc a t e d i n t he s out hwe s t qua dr a nt of t he

i n t e r s e c t i on.   ( Se e Appe ndi x. )



                                                   3
               A d i s i nt e r e s t e d wi t ne s s t e s t i f i e d t ha t M . W l l i a ms ,
                                                                                s   i

u p o n o b s e r vi ng M . De s ki ns be a r i ng down upon he r , s t oppe d, put
                         r

t h e ve hi c l e i n r e ve r s e , a nd, a f t e r i mpa c t , ba c ke d i t a ga i ns t t h e

Ho wa r d Gr oc e r y St or e Bui l di ng.



               The pr oof wa s a l s o i n s ha r p di s put e a s t o whe t he r t he

c a r wa s i n d r i ve a t t he t i me i t hi t t he bui l di ng, a s M . W l l i a ms
                                                                        s   i

t e s t i f i e d, o r wa s i n r e ve r s e , a s t e s t i f i e d by t he di s i nt e r e s t e d

wi t n e s s , who a l s o t e s t i f i e d t ha t a f t e r t he a c c i de nt he pl a c e d t h e

g e a r i n pa r k a nd r e move d t he ke ys .



               Al t hough muc h of t he t e s t i mony, a s a bove not e d, i s i n

d i s p u t e , t he e vi de nc e i s a l mos t una ni mous t ha t a t t he t i me M .
                                                                                    s

W l l i a ms s t a r t e d p ul l i ng i nt o t he i nt e r s e c t i on, M . De s ki ns
 i                                                                         r

v e h i c l e wa s not i n s i ght .



               Apr opos of t he f i r s t i s s ue , t he De s ki ns e s c ont e nd t h e

Tr i a l Cour t wa s i n e r r or i n c ha r gi ng t he j ur y t ha t t he a r e a i n

q u e s t i o n wa s s ubj e c t t o a 45- mi l e s pe e d l i mi t a nd t ha t i f M .
                                                                                     r

De s k i n s wa s t r a ve l i ng i n e xc e s s of 45 mi l e s pe r hour he wa s

g u i l t y of ne gl i ge nc e pe r s e .      The y ba s e t he i r c ont e nt i on on t h e

p r o o f d e ve l ope d i n t he i r mot i on i n l i mi ne whi c h s howe d t ha t

i n s o f a r a s t he r e c or ds we r e a va i l a bl e no a c t i on wa s t a ke n by t h e

p r o p e r c ount y or s t a t e of f i c i a l s t o r e duc e t he ge ne r a l s t a t e - wi d e

s p e e d l i mi t whi c h, a t t he t i me of t he a c c i de nt , wa s 55 mi l e s p e r

hour .




                                                  4
                 Bot h p a r t i e s c i t e t he c a s e o f Thoma s v. Ha r pe r , 5 3

Te n n . Ap p. 549, 564, 385 S. W 2d 130, 138 ( 1964) , whi c h, a s
                                 .

p e r t i ne nt t o t hi s a ppe a l s t a t e d t he f ol l owi ng:



                  T. C. A. § 59- 853 [ now 55- 8- 153] , a mong ot he r t hi ngs
        a u t hor i z e s t he l e gi s l a t i ve a ut hor i t y of t owns a nd
        c i t i e s t o p r e s c r i be s pe e d l i mi t s wi t hi n c e r t a i n a r e a s
        o r z one s or on de s i gna t e d hi ghwa ys , a ve nue s , s t r e e t s i n
        t he i r r e s pe c t i ve j ur i s di c t i ons , a nd t o e r e c t
        a p pr opr i a t e s i gns a nd t r a f f i c s i gna l s .    W r e t he pr oof
                                                                         he
        i s t he r e wa s a s pe e d s i gn, a nd no que s t i on ma de wi t h
        r e s pe c t t o i t s r e gul a r i t y, t he pr e s umpt i on of
        r e gul a r i t y a nd c ompl i a nc e wi t h l a w whi c h a ppe r t a i ns
        u n t i l t he c ont r a r y i s s hown woul d ma ke t he f a c t of i t s
        p r e s e nc e a dmi s s i bl e .



                 A l a t e r c a s e , a u t hor e d by J udge Fr a nks , J ohns on v.

Ca l f e e , a n unr e por t e d opi ni on of t hi s Cour t , f i l e d i n Knoxvi l l e

o n Ap r i l 21, 1988, a l s o i nvol ve d a T- i nt e r s e c t i on a nd t he

a p p l i c a bi l i t y of a s pe e d z one s i gn.      The pr oof i n t ha t c a s e

s h o we d t ha t a s i gn wa s e r e c t e d s ome mi l e or mi l e a nd a ha l f f r o m

t h e s c e ne of t he a c c i de nt , but t he Hi ghwa y Pa t r ol ma n who

i nv e s t i ga t e d t he a c c i de nt c oul d not t e s t i f y t ha t i t wa s va l i dl y

p o s t e d or whe t he r i t a ppl i e d t o t he s e c t i on of t he r oa d whe r e t h e

a c c i d e n t oc c ur r e d.   Addi t i ona l l y, t he r e wa s t e s t i mony f r om t he

Br a d l e y Count y Cl e r k, who ha d he l d t hi s pos i t i on f or 25 ye a r s ,

t h a t h e s e a r c he d t he mi nut e s of t he l e gi s l a t i ve e na c t me nt s of

Br a d l e y Count y a nd f ound n o l e gi s l a t i ve e na c t me nt a ut hor i z i ng t h e

r e d u c t i on of t he s pe e d l i mi t .




                                                  5
               Unde r t he s e c i r c ums t a nc e s we he l d t he Tr i a l Cour t ha d

n o t s u f f i c i e nt l y c ha r ge d t he j ur y r e ga r di ng t he di s put e d que s t i o n

o f s p e e d l i mi t , a nd i n doi ng s o s t a t e d t he f ol l owi ng:



                W r e t he vi ol a t i on of t he s t a t ut or y r ul e s of t he
                 he
       r o a d i s a t i s s ue a nd t he r e i s e vi de nc e f r om whi c h t he
       j u r y c oul d f i nd a vi ol a t i on of one or mor e s t a t ut or y
       r u l e s t he s ubmi s s i on of e a c h of t he s t a nda r ds s houl d be
       ma de wi t h a c l e a r a nd c onc i s e e xpl a na t i on.        M e ove r ,
                                                                             or
       i t i s we l l - s e t t l e d t ha t a pa r t y i s e nt i t l e d t o ha ve hi s
       t h e or y of t he c a s e a nd t he a ppl i c a bl e l a w s ubmi t t e d t o
       t h e j ur y.    M Cl a r d v . Re i d, 190 Te nn. 337, 229 S. W 2d
                          c                                                        .
       5 0 5 ( 1950) .

                 W r e t he r e i s e vi de nc e of a pos t e d s pe e d l i mi t
                   he
       a n d no que s t i on i s ma de a s t o i t s r e gul a r i t y or
       v a l i di t y t he r e i s a pr e s umpt i on t ha t t he pos t e d s pe e d
       i s i n c ompl i a nc e wi t h t he l a w. Thoma s v. Ha r pe r , 5 5
       Te nn. App. 594, 385 S. W 2d 130 ( 1964) .
                                            .                       Howe ve r , i f t he
       p o s t e d s pe e d s i gn wa s pl a c e d wi t hout s t a t ut or y
       a u t hor i t y, t h e f a i l ur e of a mot or i s t t o he e d i t s
       r e s t r i c t i ons c oul d be ne gl i ge nc e but he s houl d not be
       p e na l i z e d wi t h t he c ons e que nc e s of t he r ul e of
       n e gl i ge nc e pe r s e of vi ol a t i ng a s t a t ut e , s e e W      oodf i n,
       e t a l . v. I ns e l , e t a l . , 13 Te nn. App. 493 ( 1931) , s i nc e
       a s t a t ut or i l y e s t a bl i s he d s pe e d l i mi t pr e va i l s ove r
       s p e e d s i gns e r e c t e d wi t hout s t a t ut or y a ut hor i t y.     Hor ne
       v . Pa l me r , 38 Te nn. App. 354, 274 S. W 2d 372 ( 1954) .
                                                                 .

                 The s pe e d o f p l a i nt i f f ' s ve hi c l e a s i t r e l a t e d t o
       t he l a wf ul s pe e d l i mi t wa s c r uc i a l t o t he de t e r mi na t i on
       b y t he t r i e r o f f a c t a s t o whe t he r pl a i nt i f f wa s
       n e gl i ge nt .     Ac c or di ngl y, t he t r i a l c our t s houl d ha ve
       i n s t r uc t e d t he j ur y on t he s t a t ut e s pe r t a i ni ng t o
       e s t a bl i s hi ng s pe e d l i mi t s a nd t he pl a i nt i f f ' s dut i e s
       t h e r e unde r , l e a vi ng t o t he j ur y t he de t e r mi na t i on of
       t h e l a wf ul s pe e d whe r e t he a c c i de nt oc c ur r e d a s
       d e t e r mi ne d f r om t he l a w a s gi ve n by t he c our t a nd t he
       e v i de nc e of f e r e d by t he pa r t i e s .



               I n t he c a s e a t ba r t he onl y pr oof a s t o of f i c i a l a c t i o n

t a k e n t o r e duc e t he s pe e d l i mi t wa s t ha t of s t a t e a nd c ount y

o f f i c i a l s who s a y t ha t , i ns of a r a s t he i r r e c or ds a r e a va i l a bl e ,

n o f o r ma l a c t i on ha d be e n t a ke n t o r e duc e t he s pe e d l i mi t a s t o



                                                 6
t hi s a r e a .      Howe ve r , t he pr oof i s undi s put e d t ha t a 45- mi l e s p e e d

z o n e s i gn ha d be e n i n pl a c e s i nc e a t l e a s t 1974, a nd ha d be e n

ma i nt a i ne d a nd r e pl a c e d f r om t i me t o t i me by s t a t e of f i c i a l s .

Gi v e n t hi s pr oof a nd t he f ur t he r f a c t t ha t t he s pe e d l i mi t s i g n

wa s a " s t a nda r d" one , we c onc l ude t ha t t he pr e s umpt i on ma nda t e d

i n Th o ma s ha s not be e n ove r c ome a nd t ha t t he Tr i a l J udge wa s n o t

i n e r r o r i n hi s c ha r ge t o t he j ur y.



                   W t h r e ga r d t o t he s e c ond i s s ue , onl y t hr e e wi t ne s s e s
                    i

t e s t i f i e d a s t o t he s pe e d of M . De s ki ns '
                                            r                    ve hi c l e i n mi l e s pe r

h o u r , a l t hough M . W l l i a ms '
                       s   i                  mot he r , who wa s s i t t i ng on t he

p a s s e n g e r s i de of t he f r ont s e a t , di d s t a t e t ha t whe n t he De s k i n s

c a r c a me ove r t he hi l l i t " l ooke d l i ke i t wa s a i r bor ne . "               Two of

t h e t h r e e wi t ne s s e s whos e t e s t i mony a r e a s s a i l e d a r e St a t e

Tr o o p e r s who t e s t i f i e d t ha t upon c onduc t i ng wha t i s known a s a

d r a g t e s t t he ne xt da y a f t e r t he a c c i de nt , t he y c onc l ude d t he

s p e e d o f M . De s ki ns '
               r                    ve hi c l e e xc e e de d 45 mi l e s pe r hour .        The

d e v i c e t ha t wa s us e d t o c o nduc t t he t e s t i s a por t i on of a c a r

t i r e ( a ppr oxi ma t e l y one - f our t h) , whi c h wa s a t t a c he d t o a s e t of

s c a l e s a nd pul l e d a l ong t he pa ve me nt a t t he s c e ne of t he

a c c i d e nt .    By t he us e of t hi s de vi c e t he y we r e a bl e t o c a l c ul a t e

t h e c o e f f e c i e nt of f r i c t i o n be t we e n t he r oa d a nd t he t i r e .     Upo n

c o r r e l a t i ng t he c oe f f e c i e nt of f r i c t i on, t he l e ngt h of t he s ki d

ma r k s a nd a f or mul a de vi s e d by t he Tr a f f i c I ns t i t ut e of

No r t h we s t e r n Uni ve r s i t y, t he y we r e a bl e t o a r r i ve a t t he s pe e d o f

t h e ve hi c l e .




                                                   7
                  One o f t he o bj e c t i ons t o t he i r t e s t i mony i s t ha t t he y

we r e n o t s uf f i c i e nt l y t r a i ne d t o c onduc t s uc h a t e s t .      I n t hi s

r e g a r d , one of t he t r oope r s ha d a 10- we e k ba s i c t r a i ni ng c our s e ,

c o n s i s t i ng of t wo we e ks of a c c i de nt i nve s t i ga t i on s c hool .

Ad d i t i o na l l y, he ha d a t t e nde d a t wo- we e k s c hool on a dva nc e d

a c c i d e n t i nve s t i ga t i on.   He ha d i nve s t i ga t e d ove r 100 a ut omobi l e

a c c i d e n t s a nd ha d be e n t r a i ne d i n t he us e of t he dr a g t e s t t o

d e t e r mi ne s pe e d.



                  The ot he r t r oope r ha d be e n a me mbe r of t he Hi ghwa y

Pa t r o l f or 18 a nd one - ha l f ye a r s .        He ha d a t t e nde d t he

No r t h we s t e r n I ns t i t ut e Uni ve r s i t y of Nor t h Fl or i da .     He ha d a

b a s i c t r a i ni ng f or t hr e e we e ks a nd a dva nc e d t r a i ni ng f or a n

a d d i t i o na l t hr e e we e ks a nd, s t i l l f ur t he r , r e c ons t r uc t i on s t ud i e s

f o r a n a ddi t i ona l t wo we e ks .       He ha d i nve s t i ga t e d ove r 200

a c c i d e n t s a nd ha d be e n t r a i ne d i n t he us e of t he dr a g t e s t .



                  The t hi r d wi t ne s s wa s a s e ni or ve hi c l e a c c i de nt

r e c o n s t r uc t i oni s t .   Al t hou gh he di d not c onduc t t he t e s t s , he

u s e d t h e r e s ul t s t he r e of t o f or m a n opi ni on a s t o t he s pe e d of

t h e De s ki ns ve hi c l e .



                  Gi ve n t he wi de d i s c r e t i on a c c or de d a t r i a l j udge i n

a d mi t t i n g o r r e j e c t i ng e xp e r t t e s t i mony, Ot i s v. Ca mbr i dge M u a l
                                                                                         ut

Fi r e I ns . Co. , 850 S. W 2d 439 ( Te nn. 1992) ; Buc ha na n v. Ha r r i s ,
                            .

9 0 2 S. W 2d 941 ( Te nn. App. 1995) , we c onc l ude he di d not a bus e h i s
          .




                                                  8
d i s c r e t i on i n a dmi t t i ng t e s t i mony of t he t hr e e e xpe r t s a s s a i l e d

b y i s s u e t wo.



                   I n r e a c hi ng our de c i s i on we a r e not unmi ndf ul t ha t t h e

t e s t e mpl oye d wa s t he l e a s t a c c ur a t e of t hos e t ha t mi ght be us e d

( a v e h i c l e of t he s a me mode l or a r ubbe r t i r e d s l e d) , or t ha t i n

t he i r i ni t i a l t e s t i mony t he wi t ne s s e s we r e not de duc t i ng t he 1 0 -

f o o t wh e e l ba s e of M . De s ki ns '
                            r                       ve hi c l e f r om t he l e ngt h of s ki d

ma r k s .       Howe ve r , a l l t hr e e wi t ne s s e s we r e s ubj e c t t o r i gor ous

c r o s s - e xa mi na t i on whi c h poi nt e d out t o t he j ur y t he de f i c i e nc i e s

o f t h e i r t e s t i mony a nd t he t e s t e mpl oye d.         Fi na l l y, we obs e r ve

t h a t t h e De s ki ns ve hi c l e onl y s t oppe d a f t e r c r a s hi ng i nt o t he

W l l i a ms ve hi c l e , a nd undo ubt e dl y t he s ki d ma r ks woul d ha ve be e n
 i

l o n g e r ha d t he c ol l i s i on not oc c ur r e d.



                   As t o i s s ue s t hr e e a nd f our , we f i nd t he r e i s

s u b s t a n t i a l ma t e r i a l e vi de nc e t ha t M . W l l i a ms s t oppe d a t t he
                                                          s   i

s t o p s i gn, pr oc e e de d f ur t he r , s t oppe d a ga i n, a nd t ha t t he

De s k i n s '    ve hi c l e wa s not i n s i ght whe n s he e nt e r e d t he

i nt e r s e c t i on.     W t he r h e r a c t i ons i n a t t e mpt i ng t o e xt r i c a t e
                            he

h e r s e l f f r om a n e me r ge nc y s i t ua t i on c ons t i t ut e d ne gl i ge nc e wa s a n

i s s u e f or t he j ur y, whi c h r e s ol ve d t he que s t i on i n he r f a vor .



                   As t o t he f i na l i s s ue , t he pr oof s hows t ha t M .
                                                                              s

W l l i a ms i nc ur r e d me di c a l e xpe ns e s of $1135. 75.
 i                                                                           She r e c e i ve d

o n l y mi n or i nj ur i e s whi c h s he , a s t he onl y wi t ne s s t e s t i f yi ng

wi t h r e ga r d t he r e t o, d e t a i l e d a s f ol l ows :



                                                    9
        Q.    Al l r i ght .    Now, a f t e r t he i mpa c t wha t
h a ppe ne d wi t h your ve hi c l e ? Af t e r t he i mpa c t wi t h M .
                                                                       r
De s ki ns ' ve hi c l e , wha t ha ppe ne d t o your ve hi c l e ?

       A.     I t we nt ba c kwa r ds i nt o t he s t or e .

       Q.     Di d you ha v e a n i mpa c t wi t h t he s t or e ?

       A.     Ye s .

       Q.     Oka y, phys i c a l l y wha t ha ppe ne d t o you a t t he
t i me o f t he i ni t i a l i mpa c t wi t h M . De s ki ns ' ve hi c l e ?
                                               r

         A.     I hi t my he a d a nd e ve r yt hi ng wa s j us t s or t of
b l ur r y s i nc e t he n.

       Q.   W t s e ns a t i ons di d you ha ve a f t e r t he i mpa c t
              ha
wi t h M . De s ki ns ' v e hi c l e , i n t he i mme di a t e ?
        r

       A.     Tha t I wa s s pi nni ng.         The c a r wa s s pi nni ng.

        Q.    W r e you a wa r e of whe n your c a r f i na l l y c a me
               e
t o r e s t or h i t t he s t or e i t s e l f ?

       A.     Ye a h, my mot he r s poke t o me .

       Q.       W t di d yo u do t he n a f t e r t he i mpa c t a ga i ns t
                 ha
t he s t or e ?

       A.      I t r i e d t o put t he c a r i n ge a r a nd i t
wo ul dn' t go, i t wa s s t i l l i n dr i ve .   And I t ur ne d t he
mo t or of f a nd t he ke y woul dn' t c ome out a nd we got out
o f t he c a r .

       Q.     Oka y.    W t di d you do t he n?
                         ha

       A.     W we nt i nt o t he s t or e f or a f e w mi nut e s ,
               e
c o me ba c k out a nd we n t t o t he hos pi t a l .

       Q.     Di d a n a mbu l a nc e c ome ?

       A.     Ye s .

        Q.    And di d you - - di d t he s a me a mbul a nc e t a ke
y o u a nd M . De s ki ns ?
            r

       A.     Ye s .

     Q.      And wa s t he r e a nyt hi ng s a i d be t we e n you a nd
M . De s ki ns a t t ha t t i me ?
 r

        A.    Ye s .  I wa s c r yi ng a nd he t ol d me , don' t
wo r r y a bout i t , i t woul d be a l l r i ght .



                                     10
           Q.    W s t he r e a nyt hi ng e l s e t ha t wa s s a i d?
                  a

           A.    No.

           Q.    And we r e you bot h s ome wha t s ha ke n up a t t ha t
t i me ?

           A.    Ye s .

           Q.    And wha t ha ppe ne d wi t h you a t t he hos pi t a l ?

           A.    The y r un a CAT s c a n a nd x- r a ys a nd l e t me go.

        Q.     And wha t wa s your c ondi t i on - - wha t a l l we r e
h u r t wi t h you?

         A.      J us t t he ba ng on t he he a d a nd a f e w c ut s a nd
s c r a pe s .

           Q.    W r e di d you ha ve your c ut s a nd s c r a pe s ?
                  he

           A.    I ha d s ome on my l e f t s houl de r .

         Q.    And a s f a r a s your he a d wa s c onc e r ne d, ove r
t h e ne xt c oupl e of da ys , wha t ha ppe ne d wi t h you? W s     a
t h e r e a ny br ui s e s t ha t de ve l ope d or a ny ma r ki ngs ?

       A.     W l l , my e ye s t ur ne d bl a c k a nd s we l l e d up
               e
a r ound t he m.

           Q.    Oka y di d yo u go ba c k t o t he doc t or ?

           A.    Ye s .

           Q.    And who di d you go s e e t he n?

           A.    I we nt ba c k t o t he e me r ge nc y r oom.

           Q.    And wha t wa s done a t t ha t t i me ?

        A.     The y x- r a ye d i t a ga i n a nd s a i d i t wa s
p r oba bl y c a us e d by my gl a s s e s pr e s s i ng i nt o my f a c e .

       Q.    Oka y.       M . W l l i a ms , b a s i c a l l y a f t e r t ha t di d
                           s   i
y o u ge t oka y?

           A.    Ye s .

        Q.       Ar e you be a r i ng a ny r e pe r c us s i ons t oda y f r om
t h e a c c i de nt a t a l l ?

           A.    No.




                                        11
                Q.       W t hi n a pe r i od of j us t da ys or we e ks a f t e r
                          i
        t h e a c c i de nt h a d y ou r e c ove r e d f r om t he a c c i de nt ?

                 A.        Ye s .

                Q.     Af t      e r t ha t s e c ond t i me whe n you we nt ba c k t o
        t h e hos pi t a l       t o c he c k a bout be i ng bl a c k a r ound your
        e y e s a nd a l l ,       a nd t he y' r e t a ki ng t hos e x- r a ys , di d you
        h a ve t o s e e k       a ny ot he r me di c a l a t t e nt i on?

                 A.        No.



                 Unde r T. C. A. 20- 10- 103( a ) , t hi s Cour t ha s a ut hor i t y t o

g r a n t a r e mi t t i t ur i f i t f i nds a n a wa r d t o be " be yond t he r a ng e

o f r e a s o na bl e ne s s . "     Smi t h v. She l t on, 569 S. W 2d 421 ( Te nn.
                                                                    .

1978) .      W l e r e c ogni z i ng s uc h a de t e r mi na t i on i s f or t he mos t
              hi

p a r t s u bj e c t i ve , we ne ve r t he l e s s c onc l ude unde r t he f a c t s of t h i s

c a s e t h e a wa r d of $20, 000 wa s be yond t he r a nge of r e a s ona bl e ne s s

a n d a r e mi t t i t ur o f $ 10, 0 00 i s s ugge s t e d.        M . W l l i a ms wi l l ha v e
                                                                     s   i

3 0 d a y s a f t e r r e ma nd t o t he Ci r c ui t Cour t wi t hi n whi c h t o a c c e p t

t he r e mi t t i t ur .      I f s he d oe s not , a ne w t r i a l wi l l be gr a nt e d on

t h e q u e s t i on of da ma ge s .



                 For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t a s t o t he or i gi na l c ompl a i nt i s a f f i r me d, a nd a s t o t he

c r o s s - c ompl a i nt a r e mi t t i t ur i s s ugge s t e d.    The c a us e i s r e ma nd e d

t o t h e Ci r c ui t Cour t f or Se vi e r Count y f or f ur t he r pr oc e e di ngs

n o t i n c ons i s t e nt wi t h t hi s opi ni on a nd c ol l e c t i on of t he r e mi t t e d

j u d g me n t , i f a c c e pt e d, a nd of c os t s be l ow.       Cos t s of a ppe a l a r e

a d j u d g e d one - ha l f a ga i ns t t he De s ki ns e s a nd one - ha l f a ga i ns t M .
                                                                                            s

W l l i a ms .
 i




                                                   12
                                _______________________________
                                Hous t on M Godda r d, P. J .
                                           .


CONCUR:



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .



_ _ _ _ _ _ _ _ __________________ ______
W l l i a m H. I nma n, Sr . J .
  i




                                        13